Title: From George Washington to Nicholas Cooke, 14 August 1775
From: Washington, George
To: Cooke, Nicholas

 

Sir
Camp at Cambridge August. 14th 1775.

Your Favors of the 8. & 11th Instant are duly received the former I laid before the General Court of this Province, but one of the Delegates having communicated to them, what Mr Ward did to you of the Proceedings of the continental Congress touching this Powder; nothing was done towards providing Specie, that the Vessel might proceed to other Places, in Case of Disappointment at the first. I am of Opinion, that the Collection of any considerable Sum here would be difficult in the Time proposed: And I think there is the less Necessity for it, as there are few Colonies who have not some Vessels out on this Errand, and will probably bring all that is at Markett. Having conversed with Collo. Porter and farther considered the Matter, I am of Opinion it ought to be prosecuted on the single Footing of procuring what is in the Magazine. The Voyage is short, our Necessity is great: The Expectation of being supplied by the Inhabitants of the Island under such Hazards as they must run, is slender: so that the only Chance of Success is by a Sudden Stroke. There is a great Difference between acquiescing in the Measure, and becoming Principals, the former we have great Reason to expect, the latter is doubtful. The Powder by all our Information is public Property, so that as you observe it may be settled with our other Accounts. The draughting Men from here would be very difficult, and endanger the Discovery of the Scheme. I am not clear that I have Power to send them off the Continent, and to engage them as Voluntiers, it would be necessary to make their Destination known. I should suppose the Captain who is to have the Direction of the Enterprize, would rather chuse to have Men whom he knew, and in whom he could confide in Preference to Strangers. From what Collo. Porter informs me, I do not see that Harris’s Presence is absolutely necessary, and as his Terms would add considerably to the Expence, after obtaining from him all the Intelligence he could give, his Attendance might be dispens’d with. The Vessel lately sent out to cruize for the Powder, seems to me the properest for this Voyage, and as the Ten Days will soon expire if no Objection occurs to you, she might be dispatched.
I have given Directions respecting the Lead at Ticonderoga,

which I am of Opinion with you is the Surest Mode of Supply in that Article.
I have sent by this Opportunity a hunting Shirt as a Pattern[.] I should be glad you would inform me what Number you think I may expect.
I had flattered myself with the Hope, that the Vigilance of the Inhabitants on the Islands & Coasts, would have disappointed the Enemy in their late Expedition after live Stock.
I hope nothing will be omitted by the several Committees, & other Officers to guard against any future Attempts, by removing all the Stock from those Places where their Shipping will protect them in Plundering. I do assure you Sir, it would be rendering a most essential Service to the Publick Interest. Their Distresses before were very great, and if renewed after the present Supply is exhausted must be productive of very great Advantages. I am Sir, with much Esteem Your most Obed. & very Humble Servant

Go: Washington

